—Order, Family Court, New York County (Ruth Zuckerman, J.), entered May 14, 1992, which adjudicated respondent a juvenile delinquent upon a fact-finding determination that he had committed an act, which if committed by an adult, would constitute the crime of criminal possession of a weapon in the second degree, *475and placed him in the custody of New York State Division for Youth, Title II, for 18 months, unanimously reversed, on the law, and the petition dismissed, without costs.
The petition failed to contain nonhearsay factual allegations that established every element of criminal possession of a weapon in the second degree (Family Ct Act § 311.2 [3]; Matter of Jahron S., 79 NY2d 632, 639), in that it did not include a ballistic report, and the arresting officer’s supportive deposition did not allege that the gun was operable (Matter of Alex A., 189 AD2d 596). Therefore, as the presentment agency concedes, the petition must be dismissed. Concur—Wallach, J. P., Kupferman, Ross and Kassal, JJ.